DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (09/29/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     					 Acknowledgements

3.	Upon entry, claims (1 -2) remain pending in the patent application, of which (1) is the single independent claim on record. 

               Information Disclosure Statement

4.	 The Information Disclosure Statement (IDS) that was/were submitted on (09/29/2021) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

          Specification

5.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                    Drawings

6.	The submitted Drawings on date (09/29/2021) has been accepted and considered under the 37 CFR 1.121 (d).

 Claim Rejection Section

Double Patenting

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claim (1) of instant Application 17/488,418, directed to a decoder apparatus of the same, being provisionally rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the system Claim (1) of parent Appl. 16/625,964; (now US 11184636 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or similar variations of the same claim language.

Instant Appl: 17/488418.
Reference: 16/625964; now US 11184636.
Claim 1. A video decoding device for generating a prediction image from two motion vectors, the video decoding device comprising: a memory and a processor, wherein the processor configured to: decode a flag indicating whether or not a current tile, obtained by splitting a current picture into rectangular regions and including a current block, is independently decoded; derive two motion vectors of the current block; in a case that a first one of the two motion vectors points to a first reference picture which is located prior to a current picture in a time direction and a second one of the two motion vectors points to a second reference picture which is located after the current picture in the time direction, a) derive reference positions in each of the first reference picture and the second reference picture based on upper left coordinates of the current block, each of the two motion vectors, and an accuracy of the two motion vectors; b) derive clipped positions by clipping x coordinates of the reference positions in a range from xTs to xTs+wT-1 and clipping y coordinates of the reference positions in a range from yTs to yTs+hT-1 in a case that the flag indicates the current tile is independently decoded, where the xTs is an x coordinate of upper left coordinates of the current tile, where the wT is a width of the current tile, where the yTs is a y coordinate of the upper left coordinates of the current tile, and where the hT is a height of the current tile; c) generate compensation images based on pixel values of the clipped positions; d) derive updated motion vectors that lead to a minimum matching cost based on the compensation images; e) generate the prediction image based on the update motion vectors; and f) decode the current picture based on the prediction image.  


Claim 1. A video decoding device for generating a prediction image from two motion vectors, the video decoding device comprising: a memory and a processor, wherein the processor is configured to: decode a flag indicating whether or not a current tile, obtained by splitting a current picture into rectangular regions and including a current block, is independently decoded; derive two motion vectors of the current block; in a case that a first one of the two motion vectors points to a first reference picture which is located prior to a current picture in a time direction and a second one of the two motion vectors points to a second reference picture which is located after the current picture in the time direction, a) perform a motion vector search around each of the two motion vectors by using a range value; b) derive reference positions in each of the first reference picture and the second reference picture based on upper left coordinates of the current block, each of the two motion vectors, and the range value; c) derive clipped positions by clipping x coordinates of the reference positions in a range from xTs to xTs+wT−1 and clipping y coordinates of the reference positions in a range from yTs to yTs+hT−1 in a case that the flag indicates the current tile is independently decoded, where the xTs is an x coordinate of upper left coordinates of the current tile, where the wT is a width of the current tile, where the yTs is a y coordinate of the upper left coordinates of the current tile, and where the hT is a height of the current tile; d) generate compensation images based on pixel values of the clipped positions; e) derive updated motion vectors that lead to a minimum matching cost based on the compensation images; f) generate the prediction image based on the updated motion vectors; and g) decode the current picture based on the prediction image.

        					         
      Claim Objection

8.	Claims (1 -2) are objected to, because of the judicially created Double patent doctrine, as documented in section (7) above, but it may be considered for allowance if properly rewritten, and/or if a Terminal Disclaimer (TD) is timely filed, in compliance with 37 CFR 1.321(c) or 1.321(d). 

Prior Art Citations

9.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

9.1.	Patent documentation:

US 10,034,012 B2		Ikai; et al.		H04N19/105; H04N19/513;  H04N19/139; 
US 11,412,243 B2		Chujoh; et al.		H04N19/172; H04N19/70; H04N19/52;	
US 11,184,636 B2		Aono; et al.		H04N19/52; H04N19/139; H04N19/159;
US 11,375,230 B2		Misra; et al. 		H04N19/463; H04N19/52; H04N19/523;

9.2.       Non Patent Literature:


        					        CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.